DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-20 are pending in the application. 

Election/Restrictions
Applicant's election of: 
Group I, claims 1, 3-7, 11-13, 19, and 20, drawn to the technical feature of a synthetic compound, a pharmaceutical or diagnostic composition or formulation, and a device, 
Species A), a therapeutic agent including a growth factor, a therapeutically active polypeptide, an antibody, a polymer, a small molecule, or a combination thereof, and
Species AA), FXIII,
in the reply filed on October 10, 2022 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2022.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2022.
Claims 1, 3, 5-7, 11-13, 19, and 20 are being examined on the merits with claim 1 being examined to the extent the claim reads on the elected subject matter set forth above. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/EP2018/071394, filed on August 7, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European application no. 17189661.6, filed on September 6, 2017. A certified copy of the foreign priority document has been filed in this application on March 6, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

The listing of references in the specification at pp. 37-38 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 9, bottom. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.


Drawing Figure
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawings filed on March 6, 2020 are objected to because view numbers must be preceded by the abbreviation "FIG." Appropriate correction is required.
A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 11, 19 and 20 are objected to because of the following informalities:
Claim 1 is objected to as denoting alternatives with i., ii., and iii. Periods may not be used in the body of a claim except for abbreviations. See MPEP 608.01(m). It is suggested that i., ii., and iii. in claim 1 be replaced with i), ii), and iii).  
Claim 1 is also objected to in the recitation of “a derivative of i) having at least 50% identity with SEQ ID NO: 1” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “a derivative of i), wherein the amino acid sequence of the derivative has at least 50% sequence identity with the sequence of SEQ ID NO: 1”.  
Claims 6 and 11 are objected to in the recitation of “a synthetic compound as defined in claim 1” and in the interest of improving claim form, it is suggested that the grammatically indefinite article “a” be replaced with “the” to recite “the synthetic compound as defined in claim 1”. 
Claims 19 and 20 are objected to in the recitation of “The device, according” and in the interest of improving claim form and punctuation, it is suggested that the comma be deleted in the noted phrase. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5-7, 11-13, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 3, 5-7, 11-13, 19, and 20 dependent therefrom) is confusing in the recitation of “a fragment of i) or ii), wherein said fragment comprises at least the four C-terminal amino acid residues depicted in SEQ ID NO: 1, or a fragment comprising the at least five, or a fragment comprising the at least six, or a fragment comprising the at least seven, or a derivate thereof having at least 75% identity to the amino acid sequences depicted in SEQ ID NO: 1” because it is unclear as to the intended meaning of the noted phrase. First, it is unclear as to what the phrases “the at least five”, “the at least six” and “the at least seven” are directed. Second, it is unclear as to whether the phrase “a derivate thereof having at least 75% identity to the amino acid sequences depicted in SEQ ID NO: 1” is intended to apply to any of the recited fragments or, alternatively, is intended to apply only to “a fragment comprising the at least seven”. It is suggested that the applicant clarify the meaning of the noted phrase. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivaramakrishnan et al. (Biochim. Biophys. Acta 1833:3176-3185, 2013; cited on the IDS filed on June 5, 2020; hereafter “Sivaramakrishnan”).
Claims 1, 3, and 5 are drawn to a synthetic compound suitable for transglutaminase-mediated incorporation of a therapeutic or diagnostic molecule into an extracellular matrix or a synthetic extracellular matrix component, wherein said compound comprises: 
(a) at least one anchor domain and 
(b) at least one therapeutic or diagnostic molecule, 
wherein said anchor domain is selected from: 
i. the D domain of Insulin Growth Factor-1 (IGF-I) as depicted in SEQ ID NO: 1, 
ii. a derivative of i) having at least 50% identity with SEQ ID NO: 1, 
iii. a fragment of i) or ii), wherein said fragment comprises at least the four C-terminal amino acid residues depicted in SEQ ID NO: 1, or a fragment comprising the at least five, or a fragment comprising the at least six, or a fragment comprising the at least seven, or a derivate thereof having at least 75% identity to the amino acid sequences depicted in SEQ ID NO: 1, and 
wherein a therapeutic or diagnostic molecule is directly or indirectly linked to any of the anchor domains referred to in i) to iii).
Claims 6 and 7 are drawn to a pharmaceutical or diagnostic composition or formulation comprising a synthetic compound as defined in claim 1. 
Claims 11 and 12 are drawn to a device comprising a synthetic compound as defined in claim 1. 
Regarding claim 1, Sivaramakrishnan discloses insulin-like growth factor-I (IGF-I) comprises the D domain sequence CAPLKPAKSA (p. 3176, Abstract; p. 3180, Figure 4). The D domain sequence of IGF-I comprises the PLKPAKSA sequence of SEQ ID NO: 1. The D domain of IGF-I is considered to be “at least one anchor domain” and the remaining portion of IGF-I is considered to be “at least one therapeutic molecule”. As such, IGF-I is encompassed by the claimed synthetic compound. 
The preamble recitation of the intended use limitation “for transglutaminase-mediated incorporation of a therapeutic or diagnostic molecule into an extracellular matrix or a synthetic extracellular matrix component” does not structurally and/or functionally distinguish the claimed synthetic compound from IGF-I. See MPEP 2111.02.II regarding preamble statements reciting an intended use. 
Regarding claim 3, IGF-I is a growth factor, a therapeutically-active polypeptide, and a polymer of amino acids.
Regarding claim 5, Sivaramakrishnan discloses the D domain sequence CAPLKPAKSA was cleaved from IGF-I by chymotrypsin (p. 3179, column 2; p. 3180, Figure 4).
Regarding claim 6, Sivaramakrishnan discloses various compositions comprising native IGF-1, including purified IGF-1 (p. 3177, column 2), IGF-1 within a SDS-PAGE gel (p. 3177, column 2), and IGF-1 bound to TranswellTM cell culture inserts (p. 3178, column 1), which are considered to be encompassed by claim 6. 
Regarding claim 7, given that claim 7 does not define to what the composition or formulation is being locally administered, Sivaramakrishnan’s compositions as noted above for claim 6 are considered to be encompassed by claim 7. 
Regarding claim 11, Sivaramakrishnan discloses a composition comprising native IGF-1 bound to TranswellTM cell culture inserts (p. 3178, column 1). 
Regarding claim 12, given that claim 12 does not define to what the synthetic compound is being delivered, Sivaramakrishnan’s device as noted above for claim 11 is considered to be encompassed by claim 12.
Therefore, Sivaramakrishnan anticipates claims 1, 3, 5-7, 11, and 12 as written.
 
Claims 1, 3, 5-7, 11-13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mûller-Maissen et al. (US 2013/0183279 A1; cited on Form PTO-892; hereafter “Mûller-Maissen”) as evidenced by Sivaramakrishnan (supra).
Regarding claim 1, Mûller-Maissen discloses a fusion protein comprising at least two domains wherein the first domain comprises a growth factor and the second domain comprises a transglutaminase substrate domain (claim 10 of Mûller-Maissen). Mûller-Maissen discloses the growth factor is IGF-I (claim 13 of Mûller-Maissen). Mûller-Maissen does not disclose IGF-I comprises an “anchor domain” as recited in claim 1 of this application. However, evidentiary reference Sivaramakrishnan is cited in accordance with MPEP 2131.01.III to show that IGF-I comprises the D domain sequence CAPLKPAKSA (p. 3176, Abstract; p. 3180, Figure 4), which comprises the sequence of SEQ ID NO: 1 of this application. The D domain of IGF-I is considered to be “at least one anchor domain” and the remaining portion of IGF-I is considered to be “at least one therapeutic molecule”. 
Regarding claim 3, IGF-I is a growth factor, a therapeutically-active polypeptide, and a polymer of amino acids.
Regarding claim 5, evidentiary reference Sivaramakrishnan is cited in accordance with MPEP 2131.01.III to show that the D domain sequence CAPLKPAKSA is cleaved from IGF-I by chymotrypsin (p. 3179, column 2; p. 3180, Figure 4).
Regarding claim 6, Mûller-Maissen discloses a fibrin formulation comprising the fusion protein (claim 10 of Mûller-Maissen). 
Regarding claim 7, given that claim 7 does not define to what the composition or formulation is being locally administered, Mûller-Maissen’s fibrin formulation as noted above for claim 6 is considered to be encompassed by claim 7. 
Regarding claim 11, Mûller-Maissen discloses various “devices” comprising the fusion protein, including a fibrin foam (paragraph [0135]) and a fibrin matrix (paragraph [0135]). 
Regarding claim 12, Mûller-Maissen discloses fibrin matrices have been used as drug delivery devices (paragraph [0107]). 
Regarding claim 13, Mûller-Maissen discloses fibrin matrices have been used as a material for cell in-growth matrices (paragraph [0107]) and discloses adding cells to the matrix prior to implantation (paragraph [0162]). 
Regarding claims 19 and 20, Mûller-Maissen discloses fibrin is polymerized fibrinogen (paragraph [0108]) and thus, the fibrin matrices used as a material for cell in-growth as noted above for claim 13 are polymer networks. 
Therefore, Mûller-Maissen anticipates claims 1, 3, 5-7, 11-13, 19, and 20 as written.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mûller-Maissen (supra) in view of Sivaramakrishnan (supra). 
Regarding claim 1, Mûller-Maissen discloses a fusion protein comprising at least two domains wherein the first domain comprises a growth factor and the second domain comprises a transglutaminase substrate domain (claim 10 of Mûller-Maissen). Mûller-Maissen discloses growth factors play a crucial role in healing (paragraph [0005]) and are thus considered to be therapeutic molecules as recited in claim 1 of this application. Mûller-Maissen discloses the transglutaminase substrate domain is a Factor XIIIa substrate domain (claim 11 of Mûller-Maissen).
Regarding claim 3, Mûller-Maissen discloses the fusion protein comprises a growth factor (claim 10 of Mûller-Maissen). 
Regarding claim 5, Mûller-Maissen discloses the fusion protein can comprise a degradation site between the first and second domains (paragraph [0039]). Mûller-Maissen discloses the preferred embodiment of an enzymatic degradation site, which is cleaved by an enzyme selected from the group consisting of plasmin and matrix metalloproteinase (paragraph [0039]).
Regarding claim 6, Mûller-Maissen discloses a fibrin formulation comprising the fusion protein (claim 10 of Mûller-Maissen). 
Regarding claim 7, given that claim 7 does not define to what the composition or formulation is being locally administered, Mûller-Maissen’s fibrin formulation as noted above for claim 6 is considered to be encompassed by claim 7. 
Regarding claim 11, Mûller-Maissen discloses various “devices” comprising the fusion protein, including a fibrin foam (paragraph [0135]) and a fibrin matrix (paragraph [0135]). 
Regarding claim 12, Mûller-Maissen discloses fibrin matrices have been used as drug delivery devices (paragraph [0107]). 
Regarding claim 13, Mûller-Maissen discloses fibrin matrices have been used as a material for cell in-growth matrices (paragraph [0107]) and discloses adding cells to the matrix prior to implantation (paragraph [0162]). 
Regarding claims 19 and 20, Mûller-Maissen discloses fibrin is polymerized fibrinogen (paragraph [0108]) and thus, the fibrin matrices used as a material for cell in-growth as noted above for claim 13 are polymer networks. 
Mûller-Maissen does not disclose the transglutaminase substrate domain comprises the sequence of SEQ ID NO: 1 of this application. 
Sivaramakrishnan teaches the amino acid sequence surrounding K68 (PAK68SA) of IGF-I is in broad agreement with the consensus (P/L)-(S/L/A/R)-K-(OH/L/G/V) substrate motif for transglutaminases (p. 3183, column 1, middle). Sivaramakrishnan teaches that the D domain sequence CAPLKPAKSA of IGF-I is cross-linked by FXIIIa (p. 3176, Abstract; p. 3179, column 2; p. 3180, Figure 4). According to Sivaramakrishnan, the data indisputably demonstrates that IGF-I is a lysine donor substrate to FXIIIa and that K68 is the key lysine donor site in IGF-I to FXIIIa (p. 3183, column 1, middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Mûller-Maissen and Sivaramakrishnan to use the sequence surrounding K68 of IGF-I, e.g., PAKSA or CAPLKPAKSA, as the Factor XIIIa substrate domain of Mûller-Maissen. One would have been motivated to and would have had a reasonable expectation of success to do this because Mûller-Maissen discloses the fusion protein comprises a transglutaminase substrate domain, particularly a Factor XIIIa substrate domain, and Sivaramakrishnan teaches that K68 of IGF-I is within a consensus substrate motif for transglutaminases and is a lysine donor for Factor XIIIa cross-linking. Therefore, the invention of claims 1, 3, 5-7, 11-13, 19, and 20 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-7, 11-13, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 11-13, and 21 of copending Application No. 17/047,851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of this application, claim 1 of the reference application anticipates claim 1 of this application. 
Regarding claim 3 of this application, claim 3 of the reference application anticipates claim 3 of this application. 
Regarding claim 5 of this application, claim 5 of the reference application anticipates claim 5 of this application. 
Regarding claim 6 of this application, claim 6 of the reference application anticipates claim 6 of this application. 
Regarding claim 7 of this application, claim 7 of the reference application anticipates claim 7 of this application. 
Regarding claim 11 of this application, claim 11 of the reference application anticipates claim 11 of this application. 
Regarding claim 12 of this application, claim 12 of the reference application anticipates claim 12 of this application. 
Regarding claim 13 of this application, claim 13 of the reference application anticipates claim 13 of this application. 
Regarding claims 19 and 20 of this application, claim 21 of the reference application anticipates claims 19 and 20 of this application. 
Therefore, claims 1, 3, 5-7, 11-13, 19, and 20 of this application are unpatentable over claims 1, 3, 5-7, 11-13, and 21 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 1 and 3-20 are pending in the application.
Claims 4, 8-10, and 14-18 are withdrawn from consideration.
Claims 1, 3, 5-7, 11-13, 19, and 20 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656